Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 02/08/2021, have been entered and made of record.

Claims 1 – 32 are pending with claims 4 and 21 being amended.


Response to Arguments

Since no arguments presented in the Remarks (“Remarks") filed on 02/08/2021, no further discussion is provided.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 10, 11, 12 and other similar claims are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 16, 13 and other similar claims of U.S Patent Application No. 15/879618 (Claim Amendment filed on 10/19/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the copending application.

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-6, 10, 15-18, 22-23, 27 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1 

Regarding claim 1, Patiejunas meets the claim limitations as follows (emphasis added): 
A method for studio production of a free viewpoint video (FVV), comprising [Fig. 1-3, 6-9; para. 0020-0065: disclosing ‘a stereo module system 100 for generating FVV’]: 
projecting, onto objects in a filming area within a studio (i.e. a scene 214 [Fig. 2] or 708 [Fig. 7]), a predefined pattern including a large set of features [Fig. 2, 3, 7; para. 0052: ‘The random dot pattern projector 210’ may be used to project a random pattern 212 of IR dots onto a scene 214’]; 

generating, based on signals captured by each of a plurality of depth cameras (i.e. The ‘depth sensing’ Kinect system ) [Fig. 2: IR cameras ‘204’, ‘206’ and ‘any number of IR cameras may be added’, Fig. 7; para. 0002-0003: ‘depth sensing such as the Kinect system’, ‘active stereo’; para. 0050-0053], a local point cloud  [Fig. 6: Generate point cloud for scene using depth map ‘604’; Fig. 9: ‘904’para. 0037, 0064, 0068, 0072: ‘A depth map may be generated for each of the active IR stereo modules 702 and 704’; ‘A point cloud may be generated for each of … IR stereo modules’. Note: In 3D computer graphics a depth map is an image that contains information relating to the distance of the surfaces of scene objects from a viewpoint] for each depth camera (i.e. the active IR stereo module ‘202’, KinectTM system which is ‘depth sensing’ is construed as e a depth camera), [Fig. 7] is deployed in proximity to the filming area, wherein the captured signals are reflections off of the objects within the filming area of the projected features of the predefined pattern [Fig. 2 shows two IR cameras 204 and 206 and an RGB camera 208; Fig. 7: IR cameras 710, 712, 714, 716 and RGB cameras 718, 720. The captured signals of the IR cameras are distinct from those of RGB cameras] and are distinct from a red-green-blue (RGB) image captured by each respective one of the depth camera (i.e. stereo IR cameras) [Fig. 7 shows a depth camera (i.e. stereo cameras 710 and 712) and a RGB camera 718; para. 0027];

, based on depth information contained in the plurality of local point clouds, of the filming area of the studio based on a distance key defining a difference between foreground and background objects with respect to a distance from each depth camera;

creating, based on the plurality of local point clouds, a unified point cloud (i.e. ‘The combined point cloud’ or ‘a single point cloud’) [Fig. 9: Combine point clouds 906; para. 0037, 0072: The ‘combined point cloud’ taken from different perspectives or viewpoints of the active IR stereo modules];

meshing points in the unified point cloud to generate a three-dimensional (3D) model of the objects [Fig. 9: Create mesh of combined point clouds 908];

texturing the 3D model based on the separation and images captured by the plurality of depth cameras [Fig. 6: Generate projective texture map ‘608’; para. 0065]; and

rendering the textured 3D model as a FVV [Fig. 6: Generate FVV ‘610’; para. 0065; Fig. 9: ‘910’; para. 0021: ‘Image-based rendering … used to generate synthetic viewpoints’] including a series of video frames with respect to at least one viewpoint.
Patiejunas does not disclose explicitly the following claim limitations (emphasis added):
separating, based on depth information contained in the plurality of local point clouds, between a background and a foreground of the filming area of the studio based on a distance key defining a difference between foreground and background objects with respect to a distance from each depth camera.
However in the same field of endeavor Mareachen discloses the deficient claim as follows: 
separating [Fig. 1: ‘Determine background and foreground portion based on the depth map and the depth surface 118’; para. 0003, 0004: ‘The background portion of each video image is then replaced as desired’], based on depth information contained in the plurality of local point clouds (i.e. ‘Pixels in the captured image that have depth values … the portion of the captured image that represents the volumetric region’) [para. 0021], between a background and a foreground of the filming area of the studio based on a distance key defining a difference between foreground and background objects with respect to a distance [para. 0021: ‘The background portion is determined … have depth values (i.e., in the z direction) greater than ..’ and ‘The foreground portion is determined … have depth values (i.e., in the z direction) less than …’. Note: para. 0013-0016 disclose three-dimensional image pixel by ‘A depth map provides a three-dimensional mapping of an image’].
Patiejunas and Mareachen are combinable because they are from the same field of three-dimensional (3D) image processing [Patiejunas: [para. 0002]: ‘high-quality 3D scene reconstruction’; Mareachen: [para. 0013, 0016]: ‘the volumetric or three-dimensional scene’].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas and Mareachen as motivation to include depth cameras in place of stereo cameras and separate foreground and background from a loaded input image for simpler depth-map generation so as to avoid a slow down in the image transmission [Mareachen: para. 0002-0003].


Regarding claim 5, Patiejunas meets the claim limitations as follows:
The method of claim 1, wherein each depth camera is a stationary camera [para. 0002 discloses Kinect camera which is understood to be stationary. Note: in view of Mareachen, para. 0013, discloses a design choice of ‘The imaging system 240’ be stationary or in motion].



The method of claim 1, wherein the textured 3D model [Fig. 6: Generate projective texture map ‘608’; Fig. 9: Generate point cloud 904; combine point clouds 906] is a volumetric video (i.e. point clouds or FVV) at a first location and teleported to a second location in real-time [para. 0047: ‘may transfer …, point clouds, or FVVs over the network 124. In view of Mareachen: para. 0021, 0029: the image of objects in the room being transmitted to other participants of the video calls].


Regarding claim 10, Patiejunas meets the claim limitations as follows: 
The method of claim 1, wherein each depth camera comprises: a pair of pattern sensing cameras for capturing the reflected signals [Fig. 2: IR stereo cameras ‘204’ and ‘206’] and a red-green-blue (RGB) camera [Fig. 2: RGP camera ‘208’] for capturing the images utilized for the texturing.


Regarding claim 15, Patiejunas meets the claim limitations as follows: 
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the method of claim 1 [para. 0007: ‘one or more non-volatile computer-readable storage media for storing computer readable instruction’].


Regarding claim 16 all claim limitations are set forth as claim 1 in the method form for foreground/background video separation and rejected as per discussion for claim 1.

Regarding claim 17 all claim limitations are set forth as claim 15 in the method form for foreground/background video separation and rejected as per discussion for claim 15.

Regarding claim 18, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.

Regarding claim 22, all claim limitations are set forth as claim 5 in the system form and rejected as per discussion for claim 5.

Regarding claim 23, all claim limitations are set forth as claim 6 in the system form and rejected as per discussion for claim 6.

Regarding claim 27, all claim limitations are set forth as claim 10 in the system form and rejected as per discussion for claim 10.

Regarding claim 32, all claim limitations are set forth as claim 16 in the system form and rejected as per discussion for claim 16.


Claims 2 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Thomas et al. (“Thomas”) [US 2005/0057663 A1]

     Patiejunas in view of Marceachen meets the claim limitations as follows:
The method of claim 1, wherein the foreground is textured based on signals captured by the plurality of depth cameras [Patiejunas: Fig. 6, para. 0063: ‘A single active IR stereo module, …, may be used to generate a texture mapped geometric model suitable for FVV’. See rejection of claim 1 limitation: “separating, based on depth information contained in the plurality of local point clouds, between a background and a foreground …”], wherein the background is textured based on at least one other image (i.e. ‘RGB imagery’) [para. 0023, 0027, 0032, 0051: disclose RGB imagery provide ‘a useful input to the creation of a depth map for FVV applications’].
Patiejunas does not disclose explicitly the following claim limitations (emphasis added):
wherein the foreground is textured based on signals captured by the plurality of depth cameras, wherein the background is textured based on at least one other image.
However in the same field of endeavor Mareachen discloses the deficient claim as follows: 
wherein the foreground is textured based on signals captured by the plurality of depth cameras, wherein the background is textured based on at least one other (i.e. color image) [para. 0004: ‘with the use of color distributions to determine where the background and foreground portions of video images are’].
Patiejunas and Mareachen are combinable because they are from the same field of three-dimensional (3D) image processing [Patiejunas: [para. 0002]: ‘high-quality 3D scene reconstruction’; Mareachen: [para. 0013, 0016]: ‘the volumetric or three-dimensional scene’].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas and Mareachen as motivation to separate foreground and background from a loaded input image using color images (other than the depth images) for simpler depth-map generation so as to avoid a slow down in the image transmission [Mareachen: para. 0002-0004].
Neither Patiejunas nor Mareachen discloses explicitly the following claim limitations (emphasis added):
wherein the foreground is textured based on signals captured by the plurality of depth cameras, wherein the background is textured based on at least one other image.
However in the same field of endeavor Thomas discloses the deficient claim as follows: 
wherein the foreground is textured (i.e. depth in a defined range) based on signals captured by the plurality of depth cameras [para. 0005: ‘measurement of the distance of points in the image to the camera so that parts of the image with depths in a defined range may be classified as foreground’], wherein the background is textured based on at least one other image (i.e. a stored reference image of the background) [para. 0005: ‘where the background is static, … to identify areas that match a stored reference image of the background’].
Patiejunas, Mareachen and Thomas are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Thomas as motivation to include Thomas’ teaching of separating foreground and background textures using a stored reference image (other than the depth image) because Thomas’ teaching is a known method to yield predictable results for separation of foreground and background images.


Regarding claim 19, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2.


Claims 3 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Wang et al. (“Wang”) [US 2014/0340404 A1]

Regarding claim 3, Patiejunas in view of Mareachen meets the claim limitations as follows:
[Patiejunas: Fig. 6, para. 0063: ‘A single active IR stereo module, …, may be used to generate a texture mapped geometric model suitable for FVV’. See rejection of claim 1 limitation: “separating, based on depth information contained in the plurality of local point clouds, between a background and a foreground …”], wherein the background is rendered based on a three-dimensional environment.
Patiejunas does not disclose explicitly the following claim limitations:
wherein the background is rendered based on a three-dimensional environment.
However in the same field of endeavor Mareachen discloses the deficient claim as follows: 
wherein the background is rendered based on a three-dimensional environment (i.e. ‘three-dimensional scene’ or ‘a conference room’) [Fig. 1; para. 0012-0014].
Patiejunas and Mareachen are combinable because they are from the same field of three-dimensional (3D) image processing [Patiejunas: [para. 0002]: ‘high-quality 3D scene reconstruction’; Mareachen: [para. 0013, 0016]: ‘the volumetric or three-dimensional scene’].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas and Mareachen as motivation to separate foreground and background from a loaded input image using color images (other than the depth images) for simpler depth-map generation so as to avoid a slow down in the image transmission [Mareachen: para. 0002-0004].

wherein the background is rendered based on a three-dimensional environment.
However in the same field of endeavor Wang discloses the deficient claim as follows: 
wherein the background is rendered (i.e. the ‘3D graphic model’) based on a three-dimensional environment (i.e. ‘related to the scene of the soccer stadium’) [para. 0039: ‘the 3D graphic model rendered … as the background is related to the scene of the soccer stadium’].
Patiejunas, Mareachen and Wang are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Wang as motivation to include Wang’s teaching of the 3D graphic model rendered as the background because Wang’s teaching is a well-known method to generate 3D free viewpoint video.



Regarding claim 20, all claim limitations are set forth as claim 3 in the system form and rejected as per discussion for claim 3.


Claims 4 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Azuma et al. (“Azuma”) [US 2006/0012277]


Regarding claim 4, Patiejunas in view of Mareachen meets the claim limitations [separating between a background and a foreground] as follows:
The method of claim 1, wherein the plurality of local point clouds (i.e. 3D image points from different cameras) includes (i.e. represents) a plurality of points (i.e. points in space) [Patiejunas: Fig. 4; para. 0064: converting the depth map into a point cloud in three-dimensional space], wherein each point (i.e. each point in space) has a 3D location determined based on the distance (i.e. depth map) [Patiejunas: para. 0022, 0050-0070: ‘a depth map for FVV application’] from a respective depth camera of the plurality of depth cameras (i.e. each point in space is represented by a 3D image point (a cloud point is construed to be a 2D image point + depth information)) [Patiejunas: Fig. 4; para. 0064: converting the depth map into a point cloud in three-dimensional space; para. 0065: ‘RGB image data from the active IR’ discloses ‘3D image point’], wherein the separation is based on the distance key and the 3D locations of the points [See rejection of claim 1 limitation ‘separating, based on depth information contained in the plurality of local point clouds, between a background and a foreground’].
Patiejunas does not disclose explicitly the following claim limitations (emphasis added):
 includes a plurality of points, wherein each point has a 3D location determined based on the distance from a respective depth camera of the plurality of depth cameras, wherein the separation is based on the distance key and the 3D locations of the points.
Patiejunas does not disclose explicitly the following claim limitations:
wherein each point has a 3D location determined based on the distance from a respective depth camera of the plurality of depth cameras, wherein the separation is based on the distance key and the 3D locations of the points.
However in the same field of endeavor Mareachen discloses the deficient claim as follows: 
wherein each point has a 3D location (i.e. ‘three-dimensional coordinates‘) determined based on the distance (i.e. depth map) [para. 0016: ‘a set of three-dimensional coordinates in the depth map so as to calculate or determine the location of the selected object’] from a respective depth camera of the plurality of depth cameras, wherein the separation is based on the distance key and the 3D locations of the points (i.e. ‘three-dimensional coordinates‘) [Fig. 1: ‘114’ discloses ‘a set of three-dimensional coordinates in the depth map’ and ‘118’ discloses ‘determine background and foreground based on the depth map’; para. 0016, ].
Patiejunas and Mareachen are combinable because they are from the same field of three-dimensional (3D) image processing [Patiejunas: [para. 0002]: ‘high-quality 3D scene reconstruction’; Mareachen: [para. 0013, 0016]: ‘the volumetric or three-dimensional scene’].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas and Mareachen as motivation to separate foreground and background from a loaded input image using color images (other than the depth images) for simpler depth-map generation so as to avoid a slow down in the image transmission [Mareachen: para. 0002-0004].
Neither Patiejunas nor Mareachen discloses explicitly the following claim limitations (emphasis added):
wherein each point has a 3D location determined based on the distance from a respective depth camera of the plurality of depth cameras, wherein the separation is based on the distance key and the 3D locations of the points
However in the same field of endeavor Azuma discloses the deficient claim as follows: 
wherein the separation is based further on at least one distance key defining distances (i.e. depth values from range finders) to foreground objects and to background objects [Fig. 3; para. 0034-0037: disclosing ‘separates a color image into foreground and background’ using depth values from range finders. Note: infrared range finders], wherein each point has a 3D location determined based on the distance from a respective depth camera (i.e. range finder) [Fig. 2; para. 0033-0034: ‘a depth image shot by range finder 3’] of the plurality of depth cameras, wherein the separation is based on the distance key and the 3D locations of the points [Fig. 3; para. 0034-0037: disclosing ‘separates a color image into foreground and background’ using depth values from range finders. Note: infrared range finders].
Patiejunas, Mareachen and Azuma are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Azuma as motivation to include use of three-dimensional depth information (i.e. the distance and the 3D point) provided by infrared range finders to separate the foreground and background.


Regarding claim 21, all claim limitations are set forth as claim 4 in the system form and rejected as per discussion for claim 4.



Claims 7 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Solony et al. (“Solony”) [NPL Titled “Scene Reconstruction From Kinect Motion]

Regarding claim 7, Patiejunas meets the claim limitations as follows:
[para. 0047: ‘may transfer …, point clouds, or FVVs over the network 124. In view of Mareachen: para. 0021, 0029: the image of objects in the room being transmitted to other participants of the video calls] is created by rendering the textured 3D model (i.e. point clouds or FVV) [Fig. 6: Generate projective texture map ‘608’; Fig. 9: Generate point cloud 904; combine point clouds 906] 
Patiejunas does not disclose explicitly the following claim limitations (emphasis added):
transmitting a video to a second location, wherein the video transmitted to the second location is created by rendering the textured 3D model based on at least one location parameter and at least one pose parameter.
However in the same field of endeavor Solony discloses the deficient claim as follows: 
wherein the video transmitted to the second location is created by rendering the textured 3D model (Xrgb, Yrgb, Zrgb)  based on at least one location parameter and at least one pose parameter [Scene Construction: Eq. 2 shows the textured 3D model (Xrgb, Yrgb, Zrgb) is rendered based on the location parameter (Xir, Yir, Zir) and the pose R].
Patiejunas, Mareachen and Solony are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Solony 


Regarding claim 24, all claim limitations are set forth as claim 7 in the system form and rejected as per discussion for claim 7.



Claims 8-9 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Kirk et al. (“Kirk”) [US 2013/0321593 A1 provided in IDS filed on 01/29/2018]

Regarding claim 8, Patiejunas meets the claim limitations as follows:
The method of claim 1, further comprising: uploading (i.e. storing) the FVV to a cloud-based FVV repository [Fig. 1: storage ‘108’], wherein the FVV is displayed on a user device (e.g. display device ‘130’) when the user device downloads the FVV from the FVV repository [Fig. 1; para. 0048: ‘The stereo module system 100 … adapted to connect the system 100 to a display device 130, wherein the display device 130 may include … mobile device].
Patiejunas does not disclose explicitly the following claim limitations:
(i.e. storing) the FVV to a cloud-based FVV repository, wherein the FVV is displayed on a user device when the user device downloads the FVV from the FVV repository.
However in the same field of endeavor Kirk discloses the deficient claim as follows: 
uploading (i.e. storing) the FVV to a cloud-based FVV repository (i.e. Database of FVV ‘504’) [Fig. 5; para. 0044-0045], wherein the FVV is displayed on a user device when the user device downloads the FVV from the FVV repository [Fig. 5; para. 0044-0046: disclosing client 508 downloads FVV ‘540’, ‘544’ to FVV player ‘516’].
Patiejunas, Mareachen and Kirk are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Kirk as motivation to include client user 520 to render and display FVV.


Regarding claim 9, Patiejunas meets the claim limitations as follows:
The method of claim 8, wherein the user device is at least one of: an augmented reality (AR) headset, a virtual reality (VR) headset (i.e. virtual reality display), and a smartphone (e.g. display device ‘130’) [Fig. 1; para. 0048: ‘The stereo module system 100 … adapted to connect the system 100 to a display device 130, wherein the display device 130 may include … mobile device].


Regarding claim 25, all claim limitations are set forth as claim 8 in the system form and rejected as per discussion for claim 8.


Regarding claim 26, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9.


Claims 11 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Jacobsen (“Jacobsen”) [US 2006/0017835 A1]

Regarding claim 11, Patiejunas meets the claim limitations set forth in claim 1.
Patiejunas does not disclose explicitly the following claim limitations (emphasis added):
The method of 1, further comprising: compressing the FVV based on a compression ratio, wherein the compression ratio is high for areas of low interest, wherein the compression area is low for areas of high interest. 
However in the same field of endeavor Jacobsen discloses the deficient claim as follows: 
compressing the FVV based on a compression ratio, wherein the compression ratio is high for areas of low interest, wherein the compression area is low for areas of high interest [para. 0003, 0035: ‘The portion of the image outside the region of interest may be assigned a high compression ratio, reducing the file size, and the portion of the image inside the region of interest may be assigned a low compression ratio or no compression at all’]. 
Patiejunas, Mareachen and Jacoben are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Jacoben as motivation to include dynamic compression ration so as to reduce file size while still preserve the image quality [Jacobsen: para. 0003].


Regarding claim 28, all claim limitations are set forth as claim 11 in the system form and rejected as per discussion for claim 11.


Claims 12-14 and 29-31 rejected under 35 U.S.C. 103 as being unpatentable over Patiejunas (“Patiejunas”) [U.S Patent Application Pub. 2013/0095920 A1] in view of Mareachen et al. (“Mareachen”) [US 2009/0297061 A1] further in view of Long et al. (“Long”) [US 2017/0157512 A1]

Regarding claim 12, Patiejunas meets the claim limitations set forth in claim 1.
Patiejunas does not disclose explicitly the following claim limitations:

However in the same field of endeavor Long discloses the deficient claim as follows: 
automatically selecting the at least one viewpoint (i.e. selecting a virtual camera by a machine learning algorithm) based on a trained AI model [para. 0112: ‘auto-detection or auto-identification of optimal virtual camera locations may be conducted … by leveraging computer vision and/or other machine learning algorithms’’]. 
Patiejunas, Mareachen and Long are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Long as motivation to include a machine learning algorithm for auto-detection or auto-identification of optimal virtual camera locations because it is a well-known method for video gaming streams.


Regarding claim 13, Patiejunas meets the claim limitations set forth in claim 1.
Patiejunas does not disclose explicitly the following claim limitations:
The method of claim 1, wherein the at least one viewpoint simulates at least one camera movement. 
However in the same field of endeavor Long discloses the deficient claim as follows: 
(i.e. selecting a virtual camera) [para. 0112: ‘auto-detection or auto-identification of optimal virtual camera locations may be conducted … by leveraging computer vision and/or other machine learning algorithms’]. 
Patiejunas, Mareachen and Long are combinable because they are from the same field of three-dimensional (3D) image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Long as motivation to include a machine learning algorithm for auto-detection or auto-identification of optimal virtual camera locations because it is a well-known method for video gaming streams.


Regarding claim 14, Patiejunas meets the claim limitations set forth in claim 1.
Patiejunas does not disclose explicitly the following claim limitations:
The method of claim 1, wherein the at least one viewpoint is selected in post processing after capturing of the signals by the plurality of depth cameras. 
However in the same field of endeavor Long discloses the deficient claim as follows: 
wherein the at least one viewpoint is selected in post processing (i.e. selecting a virtual camera) [para. 0112: ‘auto-detection or auto-identification of optimal virtual camera locations may be conducted … by leveraging computer vision and/or other machine learning algorithms’] after capturing of the signals by the plurality of depth cameras. 

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Patiejunas, Mareachen and Long as motivation to include a machine learning algorithm for auto-detection or auto-identification of optimal virtual camera locations because it is a well-known method for video gaming streams.


Regarding claim 29, all claim limitations are set forth as claim 12 in the system form and rejected as per discussion for claim 12.

Regarding claim 30, all claim limitations are set forth as claim 13 in the system form and rejected as per discussion for claim 13.

Regarding claim 31, all claim limitations are set forth as claim 14 in the system form and rejected as per discussion for claim 14.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488